                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

Alicia Wyatt,                              )
                                           )       Civil Action No. 4:17-cv-1988-TMC
                            Plaintiff,     )
                                           )
v.                                         )             ORDER
                                           )
Nancy A. Berryhill, Acting Commissioner    )
of Social Security,                        )
                                           )
                            Defendant.     )
                                           )

       The plaintiff, Alicia Wyatt (“Wyatt”) brought this action pursuant to the

Social Security Act (“the Act”), 42 U.S.C. §§ 405(g) and 1383(c)(3), seeking

judicial review of a final decision of the Commissioner of Social Security

(“Commissioner”), denying her claim for Disability Insurance Benefits (“DIB”)

and Supplemental Security Income (“SSI”). In accordance with 28 U.S.C. §

636(b)(1) and Local Civil Rule 73.02(B)(2)(a), D.S.C., this matter was referred to

a magistrate judge for pretrial handling. Before the court is the magistrate judge’s

Report and Recommendation (“Report”), recommending that the court affirm the

Commissioner’s decision. (ECF No. 22). 1 In the Report, the magistrate judge sets


1
       The magistrate judge's recommendation has no presumptive weight, and the
responsibility for making a final determination remains with the United States District Court.
Mathews v. Weber, 423 U.S. 261, 270 (1976). The court is charged with making a de novo
determination of those portions of the Report to which specific objection is made. The court
may accept, reject, or modify, in whole or in part, the recommendation made by the magistrate
judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                               1
forth the relevant facts and legal standards, which are incorporated herein by

reference.     Wyatt filed objections to the Report 2 (ECF No. 27), and the

Commissioner responded to those objections (ECF No. 34). Accordingly, this

matter is now ripe for review.

                                     BACKGROUND

       On May 15, 2014, Wyatt applied for DIB and SSI, alleging a disability onset

date of May 24, 2009. (ECF No. 9-2 at 23).               These claims were denied both

initially and on reconsideration by the Social Security Administration (“SSA”). Id.

Wyatt then requested a hearing before an Administrative Law Judge (“ALJ”), and

on July 22, 2016, the ALJ conducted a hearing on Wyatt’s claims for DIB and SSI.

Id. Wyatt was represented by counsel at the hearing. Id. On September 23, 2016,

the ALJ issued an opinion finding that Wyatt was not disabled. Id. at 23–32.

       In his decision, the ALJ found Wyatt met the insured status requirements

under the Act through December 31, 2014, and that she had not engaged in

substantial gainful activity since May 24, 2009, the alleged onset date of disability.


2
        Objections were originally due on November 28, 2018. (ECF No. 22). After no
objections were filed by that date, the court reviewed the Report for clear error, and, finding
none, adopted the Report of the magistrate judge on November 29, 2018. (ECF No. 24). The next
day, Wyatt filed a motion for reconsideration (ECF No. 26) and attached her objections (ECF
No. 27). The court found that Wyatt’s failure to file timely objections constituted excusable
neglect and that Defendant would not be prejudiced by reopening the case. (ECF No. 31).
Accordingly, the court vacated its prior order adopting the Report (ECF No. 24) and allowed
Defendant time to respond to the objections. (ECF No. 31).

                                              2
Id. at 25. The ALJ further found that Wyatt suffered from the following severe

impairments: fibromyalgia and depression with anxiety. Id. Furthermore, the ALJ

found that Wyatt’s alleged headaches and vertigo were non-medically

determinable impairments. Id. at 25–26. In reviewing all of Wyatt’s impairments,

the ALJ concluded that Wyatt did “not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed

impairments in 20 CFR Part 404, Subpart P, Appendix 1.” Id. at 26. Additionally,

the ALJ calculated Wyatt’s residual functional capacity (“RFC”) and determined

that she could perform light work with various limitations. 3 Id. at 27. Based on

this RFC, the ALJ determined that Wyatt is unable to perform her past relevant

work as a loan clerk or teller. Id. at 30. However, the ALJ found that “there are

jobs that exist in significant numbers in the national economy that [she] can

perform” such as being a small parts assembler, mail clerk, or housekeeper. Id. at

31. Accordingly, the ALJ determined that Wyatt was not disabled as defined in the

Social Security Act. Id.

       Wyatt subsequently appealed to the Appeals Council. The Appeals Council

denied Wyatt’s request for review. Id. at 2–6. Therefore, the ALJ’s decision

3
        Specifically, the ALJ found that Wyatt could sit, stand, or walk six hours of each day;
could pull or push the same amounts as she can lift or carry; could operate hand controls with the
left upper extremity frequently; could frequently finger with the left hand; could never climb
ladders, ropes or scaffolds; could frequently balance; could have occasional exposure to
unprotected heights and moving machine parts; and could sustain concentration, persistence and
pace sufficient to perform simple routine tasks. (ECF No. 9-2 at 27).
                                                3
became the final decision of the Commissioner. This action followed.

                            STANDARD OF REVIEW

      The federal judiciary has a limited role in the administrative scheme

established by the Act. Section 405(g) of the Act provides, “the findings of the

Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g). “Substantial evidence has

been defined . . . as more than a scintilla, but less than a preponderance.” Thomas

v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). This standard precludes a de

novo review of the factual circumstances that substitutes the court’s findings for

those of the Commissioner. Vitek v. Finch, 438 F.2d 1157 (4th Cir. 1971). Thus,

in its review, the court may not “undertake to re-weigh conflicting evidence, make

credibility determinations, or substitute [its] own judgment for that of the

[Commissioner].” Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

      However, “[f]rom this it does not follow . . . that the findings of the

administrative agency are to be mechanically accepted. The statutorily granted

right of review contemplates more than an uncritical rubber stamping of the

administrative agency.”    Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969).

Rather, “the courts must not abdicate their responsibility to give careful scrutiny to

the whole record to assure that there is a sound foundation for the

[Commissioner’s] findings, and that this conclusion is rational.” Vitek, 438 F.2d at
                                          4
1157–58.

                                 DISCUSSION

      The magistrate judge filed a Report, recommending that the decision of the

Commissioner be affirmed. (ECF No. 22). In her objections, Wyatt asserts that that

the magistrate judge did not address the ALJ’s failure to explain the RFC

calculation in relation to concerns of concentration, persistence, and pace and did

not address the “errors the ALJ made in his evaluation of Wyatt’s fibromyalgia.”

(ECF No. 27 at 2–4).

      The court agrees that the ALJ did not adequately explain how he arrived at

his conclusions regarding Wyatt’s limitations regarding concentration, persistence,

and pace. At step two in his analysis, the ALJ specifically determined that “[w]ith

regard to concentration, persistence, or pace, the claimant has moderate

difficulties” and that Wyatt “has difficulties maintaining concentration.” (ECF No.

9-2 at 26). However, when he calculated Wyatt’s RFC at step four, the ALJ

determined that “claimant is able to sustain concentration, persistence, and pace

sufficient to perform simple routine tasks.” Id. at 27. As the magistrate judge

noted, such a determination does not account for a claimant’s limitation in

concentration, persistence, and pace. (ECF No. 22 at 22) (citing Mascio v. Colvin,

780 F.3d 632, 638 (4th Cir. 2015)). However, the magistrate judge, relying on

Sizemore v. Berryhill, 878 F.3d 72 (4th Cir. 2007), determined that the ALJ’s
                                         5
explanation of his RFC calculation showed that the medical evidence supported a

conclusion that the moderate difficulties in concentration, persistence, and pace,

did not translate into limitations in the RFC, and that, therefore, the ALJ’s decision

was supported by substantial evidence. (ECF No. 22 at 27).

      While the court agrees with the magistrate judge that remand is not

necessary if an ALJ thoroughly explains in his RFC calculation why the difficulties

in concentration, persistence, and pace did not translate into further limitations in

the RFC findings, the court agrees with Wyatt that, here, the explanation from the

ALJ is “lacking in the analysis needed for [it] to review meaningfully [his]

conclusions.” See Mascio, 780 F.3d at 636 – 37. First, this case is distinguishable

from Sizemore, where the ALJ assigned significant weight to various medical

opinions and relied on those opinions in determining that the claimant’s limitations

in concentration, persistence, and pace did not translate into the claimant being

unable to “stay on task while performing ‘simple one, two-step tasks’ as long as he

was ‘working in low stress non-production jobs with no public contact.’” Sizemore,

878 F.3d at 81 (emphasis in original). Because those limitations were then

accounted for in the RFC and because the ALJ provided a logical bridge between

the medical evidence and his determination that the moderate difficulties in

concentration, persistence, and pace did not translate into further limitations in the

RFC, the Fourth Circuit determined that remand was not required under Mascio.
                                          6
Id.

       In other words, in calculating the RFC, the ALJ “must both identify the

evidence that supports his conclusion and build an accurate and logical bridge from

that evidence to his conclusion.” Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir.

2018); see also Perry v. Berryhill, No. 18-1076, 2019 WL 1092627, at *2 (4th Cir.

Mar. 8, 2019). Here, the ALJ gave partial weight to a variety of medical opinions,

including the opinions of treating physician, Dr. Wiley; of psychological

consultative examiner, Dr. Leporowski; and of an unidentified physician at AnMed

Behavioral Health.4 (ECF No. 9-2 at 29). The ALJ also gave partial weight to the

physical and mental assessments of the State agency medical and psychological

consultants and to the GAF (Global Assessment of Functioning) scores on record.

Id. However, in assigning each of these pieces of evidence partial weight, the ALJ

did not explain which parts of the opinions, assessments, and scores he was relying

on versus which parts he was discounting. Accordingly, he did not specifically

identify what evidence he was relying on in reaching his RFC findings.

Furthermore, the ALJ did not make any logical bridge between his assessments of

this evidence and why he believed that claimant’s moderate difficulties in

concentration, persistence, and pace did not translate into further limitations in the

4
       The ALJ referred to this opinion as the “opinion in treating notes dated July 13, 2016”
and referenced Exhibit 15F. (ECF No. 9-2 at 29). The court cannot discern the name of the
physician that signed this exhibit.
                                              7
RFC. Without such explanation, the court is unable to meaningfully review the

ALJ’s conclusions to determine if substantial weight supports the decision of the

Commissioner. Accordingly, the court finds that remand pursuant to Mascio is

required.5

                                      CONCLUSION

       Having conducted the required de novo review of the issues to which Wyatt

has objected, the court respectfully declines to adopt the Report (ECF No. 22) for

the reasons stated herein. The court cannot determine whether the Commissioner’s

decision     is   supported     by    substantial    evidence,     and    accordingly,        the

Commissioner’s final decision is REVERSED and REMANDED for further

review. Although concluding that remand is warranted, this court expresses no

opinion as to the ultimate disability issue.

       IT IS SO ORDERED.

                                                    s/Timothy M. Cain
                                                    United States District Judge

Anderson, South Carolina
March 29, 2019




5
      Because the court’s determination that remand is warranted based on the errors in the
RFC calculation, the court declines to address Wyatt’s other objections to the Report.
                                               8
